UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6563


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

REGGIE LAMAR KELLEY, a/k/a Lil Red,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:04-cr-00998-CMC-1)


Submitted: October 13, 2021                                       Decided: January 11, 2022


Before GREGORY, Chief Judge, and WILKINSON and NIEMEYER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reggie Lamar Kelley, Appellant Pro Se. Elliott Bishop Daniels, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reggie Lamar Kelley appeals the district court’s orders denying his pro se 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release, as well as counsel’s supplemental

motion for relief under § 3582(c)(1)(A). After reviewing the record, we conclude that the

district court did not abuse its discretion in denying Kelley’s motions. See United States

v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard of review for order denying

compassionate release), pet. for cert. filed, No. 21-5624 (U.S. Sept. 8, 2021); see also

United States v. High, 997 F.3d 181, 189 (4th Cir. 2021) (affirming district court order

denying compassionate release where “[t]he court’s rationale . . . was both rational and

legitimate under [18 U.S.C. § 3553(a)]” and “the court sufficiently explained its denial to

allow for meaningful appellate review” (internal quotation marks omitted)). We therefore

affirm the district court’s order. United States v. Kelley, No. 3:04-cr-00998-CMC-1

(D.S.C. filed Mar. 31, 2001 & entered Apr. 1, 2021). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2